Title: From James Madison to Asher Robbins, 22 July 1803
From: Madison, James
To: Robbins, Asher


Sir,
Department of State July 22d. 1803
I have duly received your letter of the 1st. inst. respecting Captain Eldrids case. It is admitted in your statement that during the revolutionary war he commanded a British vessel in the Mediterranean trade, and with respect to the date of the act of Parliament which required the master of British vessels to be British subjects, you will find the regulation in the first section of the navigation act 12. car 2. C. 16. It would therefore seem to follow that he could on general principles have pretensions to no other national character than a British one.
But if, as you inform me, the state of Rhode Island would recognize him as its citizen, it might not be desirable that the General Government should reject him. The opinion, therefore, of the Judge and Attorney of the District of Rhode Island, if they can be obtained and annexed to my last letter and its inclosures, that notwithstanding the considerations therein stated the laws of Rhode Island do not disclaim him as such, would be sufficient credence of his citizenship to enable me to intimate to our Minister at Madrid that the doubt is thus removed. I am &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14); Tr (DLC: Causten-Pickett Papers, box 14); Tr (NjP: Crane Collection).



   
   See Robbins to JM, 1 July 1803, n. 1.


